RICHARDS, Justice.
This is an appeal from an order overruling appellant’s motion to set aside and dissolve a temporary injunction which enjoined and prohibited appellant from taking any further action in a suit filed by appellant in the United States District Court of New Mexico against appellee. The injunction was granted May 3, 1960 in the 53rd District Court of Travis County in a consolidated cause in which appellant was plaintiff and the University of Texas and others including appellee were defendants and was to remain in full force and effect until such time as the consolidated cause had been disposed of by final judgment. On December 29, 1960 the Trial Court entered a summary judgment denying appellant any relief in his suit against the University of Texas and all other defendants including appellee. Appellant’s appeal from the adverse judgment was dismissed on January 10, 1962 by the Supreme Court of Texas in Cause A-8624, University of Texas et al. v. Morris, 352 S.W.2d 947 (not yet reported in the State Reports) now pending on appellant’s Motion for Rehearing.1
On appellant’s appeal from the order of May 3, 1960 granting the temporary injunction this Court reversed the judgment of the Trial Court and set aside the injunction. Morris v. University of Texas et al., Tex.Civ.App., 337 S.W.2d 169. On application for writ of error the Supreme Court of Texas reversed the decision of this Court and affirmed the judgment of the Trial Court wherein appellant was enjoined from prosecuting his suit in the United States District Court of New Mexico against ap-pellee until the consolidated cause had been finally determined. University of Texas et al. v. Morris, Tex., 344 S.W.2d 426. Since the Supreme Court’s opinion details the proceedings granting the injunctive order of May 3, 1960, it is unnecessary to restate them here.
While the consolidated cause, Morris v. University of Texas et al., supra, was pending on application for writ of error before the Supreme Court of Texas, on September 6, 1961 appellant filed in the 53rd District Court of Travis County, Texas, his motion to set aside and dissolve the injunction which motion was overruled by the Trial Court on November 10, 1961.
It is our opinion that the Trial Court was without jurisdiction to hear or dispose of appellant’s motion to set aside and dissolve the injunction, the validity of which had been previously affirmed by the Supreme Court of Texas. (344 S.W.2d 426). When *593the appeal from the final judgment rendered December 30, 1960 in the consolidated cause was perfected to this Court which appeal is now pending before the Supreme Court of Texas, the Trial Court was thereafter prohibited from taking any further action in the cause with respect to the subject of the appeal. Ex parte Travis, 123 Tex. 480, 73 S.W.2d 487, 489; Railroad Commission of Texas v. Roberts, Tex.Civ.App., 332 S.W.2d 745, no writ history; 3 Tex.Jur.2d, Appeal and Error, Sec. 342.
Therefore until final disposition of the appeal in Morris v. University of Texas et al. by the appellate courts, the 53rd District Court of Travis County, Texas, is without jurisdiction to hear or entertain any motion to change, modify or dissolve the order entered May 3, 1960 granting the temporary injunction.
Judgment is here rendered dismissing for want of jurisdiction of the Trial Court the motion filed by Chester R. Morris on September 6, 1961 to set aside and dissolve the injunction and setting aside all subsequent proceedings and orders thereon. No costs shall be taxed against appellee.

. During submission of this appeal appellant stated that if Ms motion for re-bearing was overruled, be intended to request the Supreme Court of the United States to grant writ of certiorari.